DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the ground(s) that If Examiner were to search claim 1 that Examiner would find the device of claim 20.  This is not found persuasive because the device can be made by a different manufacturing process, the device and method potentially have different inventive steps. Which is to say the device may not be inventive, but the method could be, or vice-versa. As shown in the restriction requirement dated July 25, 2022, the device and method have different classifications, and thus inherently would require different fields of search. While it may be true if Examiner searches the method, they may find the device, it not always true. This is because the “inventive” element in a method and device are not the same. Therefore, Examiner will have to conduct two searches. One for the inventive element of a method, and the other for the inventive element of the device. Thus, Applicant’s arguments is unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2020, and February 8, 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14,
The specification does not convey to one of ordinary skill in the art how they are going to remove the substrate after forming the solder bumps. As best Examiner understands the disclosure the solder bumps are formed on the substrate. If the solder bumps are formed on the substrate than how can the solder bumps remain if the substrate is removed. The specification does not covey this information to one of ordinary skill in the art. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14,
One of ordinary skill in the art would not understand the metes and bounds of the claim because one of ordinary skill in the art would not understand how the solder bumps, which are formed on the substrate, structurally relate to the rest of the device when the substrate is removed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 6,933,568 B2) (“Yang”), in view of Takahara (US 2009/0230890 A1) (“Takahara”).
Regarding claim 1, and 16, Yang teaches at least in figures 7-14:
depositing a first metal layer (22/24/26) on a substrate (10) and etching the first metal layer to form a gate electrode (col. 11-12 at 55-7, where the metal wires are form by patterning. It is understood by those of ordinary skill in that art that patterning to form the lines shown in figures 9a-b is formed by coating the substrate with the metal stated, forming a resist on the metal, photolithography patterning, developing the resist, and then etching away all the material that is either protected or not protected by the resist. Examiner notes that tool that puts the resist on the substrate and develops it is called a track (has hot plates, spinners, cool plates, and robots which zip around the substrates), and the photolithography tool is a stepper or scanner (aka step and scan). The track and scanner are generally inline in a fab. While etcher (wet or dry) is another part/room of the fab. Thus, it would be inherent/obvious to one of ordinary skill in the art that the above steps would have to be performed in order to produce the gate metal lines shown in figures 9a-b); 
depositing a dielectric layer (30) atop the gate electrode (22/24/26); 
depositing a silicon layer (40/50) atop the dielectric layer (30) to cover a portion of the gate electrode (22/24/26); 
etching the dielectric layer (30; as shown in figure 12b) from a portion of the gate electrode (24) that is not covered by the silicon layer (40/50) to form a gate access via (74).
depositing a second metal layer (65/66/82/86) atop the dielectric layer (30) and the silicon layer (40), and within the gate access via (74).

Yang does not teach:
The silicon layer is a semi-conducive oxide layer (aka oxide semiconductor).

Yang teaches:
The active layer 40 of the TFT is made from amorphous silicon. Col. 12 at lines 8-15.

Takahara teaches:
The active layer of a TFT can be formed of amorphous silicon, polysilicon, or an oxide semiconductor (IGZO). ¶ 0059.
It would have been obvious to one of ordinary skill in the art to change the active layer of the transistor of Yang because these are art recognized equivalents for the same purpose, i.e. obvious variants, and the different materials allow for one of ordinary skill in the art to choose what mobility value they want for the transistor, e.g. result effective variable.
Regarding claim 2, Yang teaches at least in figures 7-14:
wherein depositing the first metal layer (22/24/26) comprises depositing at least one of titanium, copper, or molybdenum (Col. 11-12 at 65-7).
Regarding claim 4, Yang teaches at least in figures 7-14:
wherein depositing the dielectric layer (30) comprises depositing at least one of silicon oxide, silicon nitride, or aluminum nitride (col. 12 at lines 8-10).
Regarding claim 5, Yang teaches at least in figures 7-14:
wherein the dielectric layer (30) has a thickness of about 200 nm (col. 15 at lines 21-25, where 30 can have a thickness of 1500 Å to 5000 Å, or 150nm to 500nm).
Regarding claim 6, Takahara teaches:
wherein depositing the semi-conductive oxide layer comprises depositing at least one of zinc oxide, aluminum doped zinc oxide (AI-ZO), indium-zinc oxide, indium-gallium-zinc-oxide (IGZO) (¶ 0059).
Regarding claim 7, the combination of Yang and Takahara teach:
wherein the semi-conductive oxide layer (Takahara IGZO; Yang 40) has a thickness of about 50 nm (col. 15 at lines 21-25, where 40 can be 500 Å to 2000 Å, or 50nm to 200nm.).
Regarding claims 8, and 18, Yang teaches at least in figures 7-14:
wherein etching the dielectric layer comprises performing a dry etch process (As stated in claim 1 above, Yang teaches in figure 12b teaches a photo-etching process. Col. 12 at lines 47-54. The photo etching process is understood to mean the process of use a stepper or scanner to create a mask with resist or a hard mask to delineate the areas that need to be etched. In reference to figures 19a-b Yang teaches that etching may be accomplished by either wet or dry etching. Col. 16 at lines 26-40. It would have been reasonable and obvious for one of ordinary skill in the art to employ a wet or dry to remove the material delineated by the photo part of the photo-etching process.
Regarding claim 9, Yang teaches at least in figures 7-14:
wherein depositing the second metal layer (55/56/82/86) comprises depositing at least one of titanium, copper, or molybdenum (Col. 13 at lines 55-60). 
Regarding claim 19, 
Claim 19 is a combination of claims 4 and 5 above, and is rejected for the same reasons as claims 4 and 5 above.



Claim(s) 3, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Takahara, in view of Maekawa (US 2007/0031990 A1) (“Maekawa”).
Regarding claim 3, Yang does not teach:
wherein the first metal layer (gate) (22/24/26) has a thickness of about 100 nm.

Maekawa teaches at least in figure 2:
The thickness of the first metal layer (gate) has a thickness of about 100nm (¶ 0033).
It would have been obvious to one of ordinary skill in the art to make the gate of Yang to be about 100nm as taught by Maekawa because Yang does not teach the thickness of the gate and one of ordinary skill in the art would need to find another reference to fill in this thickness. Maekawa teaches a similar bottom gate tft and contains the missing information. Therefore, it would have been obvious to one of ordinary skill in the art to combine the two references to fill in said missing information of Yang.
Regarding claim 17, 
Claim 17 is a combination of claims 2 and 3 above, and is rejected for the same reasons as claims 2 and 3 above. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Takahara, in view of Nakayama et al (US 2010/0059747 A1) (“Nakayama”).
Regarding claim 10, Yang does not teach:
wherein the second metal layer has a thickness of about 100 nm.

Nakayama teaches:
wherein the second metal layer (source/drain) has a thickness of about 100 nm. ¶ 0100.
It would have been obvious to one of ordinary skill in the art to make the source/drain of Yang to be about 100nm as taught by Nakayama because Yang does not teach the thickness of the source/drain and one of ordinary skill in the art would need to find another reference to fill in this thickness. Nakayama teaches a similar bottom gate tft and contains the missing information. Therefore, it would have been obvious to one of ordinary skill in the art to combine the two references to fill in said missing information of Yang.



Claim(s) 11-13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Takahara, in view of Ramachandran et al. (US 2015/0250058 A1) (“Ramachandran”), in view of Wakai et al. (US 5,055,899) (“Wakai”).
Regarding claims 11-13, Yang does not teach:
depositing a polymer coating layer to cover the second metal layer and etching the polymer coating layer to form vias exposing the second metal layer, and
depositing a third metal to fill the vias and form an at least one metal contact atop the polymer coating layer, and 
further comprising connecting at least one of a digital circuit, a dynamic random-access memory, or an integrated circuit to the at least one metal contact.

Ramachandran teaches at least in figure 1:
that one can form a plurality of metal layers with vias  (160) over TFTs (120) and have the TFT’s connected to memory devices (180-1 and 180-2). Further, in figure 17 Ramachandran teaches that one etches the dielectric layer 364 to form trenches in order to form the metal interconnects 366. As shown in figure 1 it is obvious that this process can be repeated until the desired metal layer(s) and height are reached. Ramachandran then teaches that one can connect active dies (memory devices) to the top of the metal layers such that these active dies are electrically connected to the TFTs.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ramachandran with the device of Yang as it would allow one of ordinary skill in the art to fulfill the prime tenant miniaturization, putting more functionality into smaller and/or more compact packages.

Yang and Ramachandran do not teach:
The dielectric layer between the metal layers is a polymer layer.

Wakai teaches:
That for interlayer dielectric films, (ILDs) that instead of silicon oxide (dielectric) one can use polyimide (polymer) or an acrylic resin (col. 4 at lines 40-50).
It would have been obvious to one of ordinary skill in the art that they could have used either of these materials because Wakai recognizes that these materials are functionally equivalent to use in a semiconductor device, and provide the same benefit of being a dielectric, insulator. Therefore, the choice of materials to use is a design consideration for one of ordinary skill in the art.
Regarding claim 15, Ramachandran teaches at least in figure 1:
The substrate is 111 is an interposer, i.e. a substrate interconnect.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822